DECISION
The application of the above-named defendant for a review of the sentence of 20 years with 10 years suspended imposed on June 3, 1983, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
*8DATED this 6th day of January, 1984.
This Board finds that the Defendant definitely needs further counseling, and in view of the youthful age of the victims, finds that the sentence imposed was proper and just.
We wish to thank Neil Leitch of the Montana Defender Project, for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Joseph B. Gary, Mark P. Sullivan, John S. Henson